 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 Genworth Life and Annuity Insurance                Case No.: 2:18-cv-02161-JAD-BNW
   Company,
 4                                                  Order Shortening Briefing Schedule for
          Plaintiff                                     Emergency Motion to Dismiss
 5
   v.                                                             [ECF No. 49]
 6
   Jaclyn R. Hafter, et al.,
 7
          Defendants
 8

 9        Based on the declaration of Joshua M. Hood and good cause appearing, IT IS HEREBY

10 ORDERED that the briefing schedule for defendants’ Joint Emergency Motion to Release Funds

11 and to Dismiss Matter [ECF No. 49] is SHORTENED. Any response to the motion must be

12 filed by November 8, 2019, and any reply must be filed by November 13, 2019.

13                                                    ___________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
14                                                                              October 31, 2019

15

16

17

18

19

20

21

22

23
